Exhibit 10.6

 

Effective December 15, 2012

 

 

 

 

PUBLIX SUPER MARKETS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------

PUBLIX SUPER MARKETS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Publix Super Markets, Inc. (“Company”) established the Publix Super Markets,
Inc. Supplemental Executive Retirement Plan (“Plan”) for a select group of
management or highly compensated employees, effective December 15, 2012.

The purpose of this Plan is to provide to the selected executives the benefit in
excess of the limit imposed by Section 401(a)(17) of the Internal Revenue Code
of 1986, as amended (“Code”), under the Publix Super Markets, Inc. Employee
Stock Ownership Plan (“ESOP”). This Plan provides Participants with the
additional benefit they would have received under the ESOP if the Company
contributions thereunder had not been limited by reason of Code
Section 401(a)(17). With respect to Company contributions credited hereunder and
the earnings and dividends thereon that are subject to Code Section 409A and any
regulations and other official guidance issued thereunder, applicable provisions
of the Plan document shall be interpreted to permit the deferral of compensation
in accordance with Code Section 409A and the regulations thereunder, and any
provision that would conflict with such requirements shall not be valid or
enforceable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLE 1

 

DEFINITIONS

     1   

ARTICLE 2

 

PARTICIPATION IN THE PLAN

     3   

ARTICLE 3

 

PLAN BENEFITS AND VESTING

     4   

ARTICLE 4

 

MAINTENANCE, INVESTMENT AND VALUATION OF

PARTICIPANT ACCOUNTS

     6   

ARTICLE 5

 

BENEFITS

     7   

ARTICLE 6

 

ADMINISTRATION

     9   

ARTICLE 7

 

CLAIMS PROCEDURE

     10   

ARTICLE 8

 

AMENDMENT AND TERMINATION

     11   

ARTICLE 9

 

MISCELLANEOUS

     12   

SIGNATURE

       15   

APPENDIX A

       16   



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

For purposes of the Plan, the following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context.

 

1.1

“Account” means the recordkeeping source described in Section 4.1 from which
Plan benefits are determined.

 

1.2

“Administrator” or “Plan Administrator” means the Company.

 

1.3

“Beneficiary” means the person, persons, trust or other entity a Participant
designates by written revocable designation filed with the Company to receive
payments in the event of his death.

 

1.4

“Board” means the Company’s Board of Directors or a committee thereof.

 

1.5

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.6

“Company” means Publix Super Markets, Inc. and any successor thereto, and, for
purposes of determining eligibility to participate in the Plan, any affiliated
company which is a member of a controlled group of corporations within the
meaning of Code Section 1563(a) with Publix Super Markets, Inc. which adopts
this Plan with the consent of the Company and is listed on Appendix A.

 

1.7

“Dividend Equivalents” means the right to an amount equal to the dividends paid,
if any, on the number of hypothetical shares of Employer Securities credited to
a Participant’s Account under Section 4.1. Employer Securities that are

 

- 1 -



--------------------------------------------------------------------------------

 

hypothetically credited for any Plan Year beginning after the Effective Date
shall first become eligible for Dividend Equivalents with respect to dividends
with a record date on or after the date contributions to the ESOP for such Plan
Year are made. Employer Securities that are hypothetically credited for the 2011
and 2012 Plan Years shall first become eligible for Dividend Equivalents with
respect to dividends with a record date on or after March 1, 2013.

 

1.8

“Disability” means an illness or injury determined to be a disability under the
ESOP, to the extent consistent with Treasury Regulation Section 1.409A-3(i)(4).

 

1.9

“Effective Date” means December 15, 2012.

 

1.10

“Eligible Employee” means each employee of the Company eligible to participate
in the Plan in accordance with the provisions of Section 2.1 hereof.

 

1.11

“Employer Securities” means Employer Securities as defined in the ESOP.

 

1.12

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

1.13

“ESOP” means the Publix Super Markets, Inc. Employee Stock Ownership Plan as
amended from time to time.

 

1.14

“ESPP” means the Publix Super Markets, Inc. Employee Stock Purchase Plan as
amended from time to time.

 

1.15

“Participant” means

 

- 2 -



--------------------------------------------------------------------------------

  A.

An Eligible Employee who participates in the Plan in accordance with the terms
hereof.

 

  B.

Each other former Eligible Employee for whom an Account is maintained.

 

1.16

“Plan” means the Publix Super Markets, Inc. Supplemental Executive Retirement
Plan as described in this instrument, as amended from time to time.

 

1.17

“Plan Year” means the twelve (12) consecutive month period beginning on each
January 1 and ending on the following December 31.

 

1.18

“Termination of Employment” means the Participant’s separation from service with
the Company or other separation from service within the meaning of Treasury
Regulation Section 1.409A-1(h) (using a percentage of 80% to determine the
controlled group of corporations and businesses under common control).

 

1.19

“Vesting Service” means Plan Years of service counted in determining a
Participant’s entitlement to benefits as described in Section 3.2.

ARTICLE 2

PARTICIPATION IN THE PLAN

 

2.1

Eligibility to Participate. Those employees of the Company who participate in
the ESOP and whose Company contribution under the ESOP is restricted during any
Plan Year because of the application of Code Section 401(a)(17) shall
participate in the Plan. It is the intention of the Company that this Plan
constitute a “top hat”

 

- 3 -



--------------------------------------------------------------------------------

 

plan for ERISA purposes and, therefore, only those employees who are determined
to be within a select group of management or highly compensated shall be
entitled to participate in the Plan. The Company retains the discretion to limit
eligibility to ensure that the Plan satisfies the “top hat” requirements.

 

2.2

Procedure For and Effect of Admission. Each Eligible Employee shall complete
such forms and provide such data as reasonably required by the Company including
Beneficiary designation forms and payment of benefit forms. By becoming a
Participant, an Eligible Employee shall be deemed conclusively to have assented
to the provisions of this Plan and all amendments hereto.

 

2.3

Cessation of Participation. A Participant shall cease to be an active
participant on the earlier of:

 

  A.

the date on which the Plan terminates, or

 

  B.

the date on which he ceases to be an Eligible Employee.

A former active participant will be deemed a Participant for all purposes except
with respect to the right to receive additional credits under Section 3.1, as
long as he retains a Plan Account.

ARTICLE 3

PLAN BENEFITS AND VESTING

 

3.1

Plan Benefits. An amount representing hypothetical shares of Employer Securities
shall be credited to each Participant’s Account for Plan Years beginning after
the

 

- 4 -



--------------------------------------------------------------------------------

 

Effective Date equal to the difference between (A) and (B) where: (A) is the
number of shares of Employer Securities that the Administrator determines would
have been allocated to the Participant’s account under the ESOP for the Plan
Year if the Participant’s contribution under the ESOP had not been limited as a
result of the limitations imposed under Code Section 401(a)(17); and (B) is the
number of shares of Employer Securities actually allocated to the Participant’s
account under the ESOP for the Plan Year. This amount shall be credited to the
Participant’s Account on the date contributions for the applicable Plan Year are
made under the ESOP. Solely with respect to those Eligible Employees who are
Participants on the Effective Date, their Accounts shall be credited with an
additional amount representing hypothetical shares of Employer Securities that
is determined by dividing (A-B) by (C) where: (A) equals the dollar amount of
the contribution that the Administrator determines would have been allocated
under the ESOP for the 2011 and 2012 Plan Years if the Participant’s
contribution under the ESOP for these Plan Years had not been limited as a
result of the limitations imposed under Code Section 401(a)(17); (B) equals the
dollar amount of contributions actually allocated to the Participant’s account
under the ESOP for the 2011 and 2012 Plan Years; and (C) is the share price for
the Employer Securities effective March 1, 2013. This amount shall be credited
to the Participant’s Account on the date contributions for the 2012 Plan Year
are made under the ESOP.

 

3.2

Vesting. A Participant’s Account shall vest in accordance with the vesting
schedule specified in the ESOP. A Participant shall be credited with the same

 

- 5 -



--------------------------------------------------------------------------------

 

Vesting Service as under the ESOP. Any unvested amounts shall be forfeited upon
the Participant’s Termination of Employment.

ARTICLE 4

MAINTENANCE, INVESTMENT AND VALUATION OF

PARTICIPANT ACCOUNTS

 

4.1

Establishment of Accounts. The Administrator shall establish and maintain a
separate Account in the name of each Participant, to which it shall credit all
amounts allocated in accordance with Article 3. All amounts allocated to the
Account shall be hypothetically invested in Employer Securities which shall
determine both the Dividend Equivalents under Section 4.3 and the amount payable
to the Participant under Article 5.

 

4.2

Investment Obligation of the Company. Benefits are payable as they become due
irrespective of any actual investments the Company may make to meet its
obligations. To the extent a Participant or any person acquires a right to
receive payments from the Company under this Plan such right shall be no greater
than the right of any unsecured creditor of the Company. Neither this Plan nor
any action taken pursuant to the terms of this Plan shall be considered to
create a fiduciary relationship between the Company and the Participants or any
other persons or to require the establishment of a trust in which the assets are
beyond the claims of any unsecured creditor of the Company or to require the
Company to segregate in any other manner any assets for the purpose of
satisfying its obligations hereunder.

 

- 6 -



--------------------------------------------------------------------------------

4.3

Dividend Equivalents. The Administrator shall distribute to each Participant the
Dividend Equivalents credited to the Participant’s Account by the Company by the
later of December 31 of the Plan Year the dividends are paid or the 15th day of
the third calendar month following the dividend payment date. Dividend
Equivalents shall be paid without regard to whether the Account is otherwise
vested or the Participant remains an Eligible Employee.

ARTICLE 5

BENEFITS

 

5.1

Payment of Benefit.

 

  A.

Except as otherwise provided in Section 4.3 and this Article 5, the amounts
credited to a Participant’s Account shall be paid in shares of Employer
Securities to the Participant on the 90th day following the first anniversary of
the Participant’s Termination of Employment.

 

  B.

Notwithstanding Section 5.1(A) above, a Participant may elect at any time prior
to the 90th day following his Termination of Employment to defer payment of his
Account to a date that is no earlier than the 90th day following the sixth
anniversary of his Termination of Employment, and no later than the date the
Participant attains age 70 or, if later, the 90th day following the sixth
anniversary of his Termination of Employment. A Participant who elects to defer
payment in accordance with the immediately preceding sentence shall be required
to elect a date for

 

- 7 -



--------------------------------------------------------------------------------

 

payment at the time the deferral election is made. Payment(s) shall be made in
shares of Employer Securities.

 

  C.

Notwithstanding Section 5.1(A) above, the amounts credited to a Participant’s
Account shall be paid in shares of Employer Securities to the Participant as
soon as practicable following proper notification to the Administrator of his
Disability.

 

5.2

Beneficiary Designation.

 

  A.

Each Participant may designate a Beneficiary to receive the benefits payable in
the event of the Participant’s death, and designate a successor Beneficiary to
receive any benefits payable in the event of the death of any other Beneficiary.

 

  B.

A Participant may change a Beneficiary designation at any time. All Beneficiary
designations and changes shall be made on an appropriate form as designated by
the Plan Administrator and shall become effective once received and processed by
the Plan Administrator, provided this occurs before the Participant’s death.

 

  C.

If no person shall be designated by the Participant, or if the designated
Beneficiary shall not survive the Participant, payment of the Participant’s
Account shall be made to the Participant’s estate.

 

- 8 -



--------------------------------------------------------------------------------

  D.

All amounts then credited to a Participant’s Account shall be paid in shares of
Employer Securities as soon as administratively possible following the death of
the Participant.

 

5.3

Tax Withholding. To the extent required by the law in effect at the time
benefits are distributed pursuant to this Article 5, the Company shall withhold
from any payment due hereunder any taxes that it is required to withhold by the
federal or any state or local government from payments made hereunder.

ARTICLE 6

ADMINISTRATION

 

6.1

Appointment of Administrator. The Company shall serve as the Administrator.

 

6.2

Administrator’s Responsibilities. The Administrator is responsible for the
interpretation and administration of the Plan. The Administrator may appoint
other persons or entities to perform any of its administrative functions.

 

6.3

Records and Accounts. The Administrator shall maintain or shall cause to be
maintained accurate and detailed records and Accounts for Participants and of
their rights under the Plan and of all receipts, disbursements and other
transactions.

 

6.4

Liability. The Company shall not be liable to any person for any action taken or
omitted in connection with the administration of this Plan unless attributable
to

 

- 9 -



--------------------------------------------------------------------------------

 

the fraud or willful misconduct on the part of a director, officer or agent of
the Company.

 

6.5

Payment of Expenses. All expenses incurred in the operation or administration of
this Plan shall be paid by the Company.

 

6.6

Substitute Payee. If a Participant or Beneficiary entitled to receive any
benefits hereunder is in his minority, or is declared legally, physically, or
mentally incapable of personally receiving and receipting any distribution, the
Company may make distributions to a legally appointed guardian or to such other
person or institution as, in the judgment of the Company, is then maintaining or
has custody of the payee.

ARTICLE 7

CLAIMS PROCEDURE

 

7.1

Claims Procedures. The Administrator shall establish a claims procedure and
shall afford a reasonable opportunity to any Participant whose claim for
benefits has been denied for a full and fair review of the decision denying such
claim. The claims procedure shall provide for a notice of denial of a claim to
be received by a claimant within a reasonable period, not to exceed ninety
(90) days, following the filing of a claim. The notice shall provide the reason
for the denial, references to the Plan provisions on which the denial is based,
a description of additional information necessary to perfect a claim and the
steps required to submit a claim for review. The period to request a review must
be for at least sixty (60) days after

 

- 10 -



--------------------------------------------------------------------------------

 

a Participant’s receipt of notice of denial of a claim. A decision on review
shall be made by the Administrator within sixty (60) days after the Plan’s
receipt of a request for a review unless special circumstances require a longer
period in which case the Plan shall have an additional sixty (60) days. The
final decision shall be in writing and shall include specific reasons for the
decision and references to Plan provisions. All interpretations of the
Administrator shall be final and binding on all parties, including Participants
and Beneficiaries.

ARTICLE 8

AMENDMENT AND TERMINATION

 

8.1

Plan Amendment. The Plan may be amended or otherwise modified by the Board, in
whole or in part, provided that no amendment or modification shall divest any
Participant of any amount previously credited to his Account under Section 3.1
as of the date of such amendment. Notwithstanding anything herein to the
contrary, in no event shall any amendment be made in a manner that is
inconsistent with the requirements to avoid adverse federal tax consequences
under Code Section 409A.

 

8.2

Termination of the Plan. The Board reserves the right to terminate the Plan at
any time in whole or in part. In the event of any such termination, subject to
Code Section 409A, the Company shall pay a benefit to the Participant or the
Beneficiary of any deceased Participant, equal to the value of the Participant’s
Account in the form and at the date specified in Article 5. Dividends shall
continue to be paid under Section 4.3 after the termination of the Plan until
the

 

- 11 -



--------------------------------------------------------------------------------

 

Participant’s benefits have been paid in full notwithstanding the termination of
the Plan. Notwithstanding anything herein to the contrary, in no event shall any
termination be made in a manner that is inconsistent with the requirements to
avoid adverse federal tax consequences under Code Section 409A.

ARTICLE 9

MISCELLANEOUS

 

9.1

Supplemental Benefits. The benefits provided for the Participants under this
Plan are in addition to benefits provided by any other plan or program of the
Company and the benefits of this Plan shall supplement and shall not supersede
any other plan or agreement between the Company and any Participant.

 

9.2

Governing Law. The Plan shall be governed and construed under the laws of the
State of Florida to the extent not governed by ERISA.

 

9.3

Spendthrift Provision. No benefit under the Plan shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
change, and any such action shall be void for all purposes of the Plan. No
benefit shall in any manner be subject to the debts, contracts, liabilities,
engagements or torts of any person, nor shall it be subject to attachments or
other legal process (including dissolution of Participant’s marriage) for or
against any person, except to such extent as may be required by law.

 

- 12 -



--------------------------------------------------------------------------------

9.4

Binding Terms. The terms of this Plan shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors, administrators
and successors.

 

9.5

Headings. All headings preceding the text of the several Sections hereof are
inserted solely for reference and shall not constitute a part of this Plan, nor
affect its meaning, construction or effect.

 

9.6

Rule of Interpretation. Where appropriate, words in the masculine gender shall
include the feminine and neuter genders.

 

9.7

Limitation of Rights. Neither the establishment of this Plan, nor any
modification thereof, nor the creation of an Account, nor the payment of any
benefits shall be construed as giving

 

  A.

any Participant, Beneficiary, or any other person whomsoever, any legal or
equitable right against the Company unless such right shall be specifically
provided for in the Plan or conferred by affirmative action of the Administrator
in accordance with the terms and provisions of the Plan; or

 

  B.

any Participant the right to be retained in the service of the Company, and all
Participants and other agents shall remain subject to termination to the same
extent as if the Plan had never been adopted.

 

9.8

Severability. Should any provision of the Plan or any regulations adopted
thereunder be deemed or held to be unlawful or invalid for any reason, such fact

 

- 13 -



--------------------------------------------------------------------------------

 

shall not adversely affect the other provisions or regulations unless such
invalidity shall render impossible or impractical the functioning of the Plan
and, in such case, the appropriate parties shall adopt a new provision or
regulation to take the place of the one held illegal or invalid.

 

9.9

Restrictions on Employer Securities. The Employer Securities distributed under
this Plan shall have the same restrictions as shares purchased under the
Company’s ESPP. If the Participant decides to sell the Employer Securities for
consideration, the Participant agrees to sell or otherwise dispose of the
Employer Securities to the Company in accordance with the terms of and at the
repurchase price specified in the ESPP.

 

9.10

ERISA and Code Status. This Plan is intended to be an unfunded plan for the
benefit of a select group of management or highly compensated employees exempt
from Parts 2, 3 and 4 of Title I of ERISA. The Plan is also intended to comply
with Code Section 409A. Notwithstanding any provision to the contrary in this
Plan, each provision in this Plan shall be interpreted to permit the deferral of
compensation in accordance with Code Section 409A and any provision that would
conflict with such requirements shall not be valid or enforceable.

 

- 14 -



--------------------------------------------------------------------------------

SIGNATURE

IN WITNESS WHEREOF, an officer of the Company hereby executes this Plan as of
the 16th day of November, 2012.

 

PUBLIX SUPER MARKETS, INC.

ATTEST:

 

By:   /s/ Linda S. Kane     By:   /s/ William E. Crenshaw   Linda S. Kane,      
William E. Crenshaw,   Assistant Secretary       Chief Executive Officer

 

- 15 -



--------------------------------------------------------------------------------

APPENDIX A

The following affiliated companies have adopted the Plan:

Publix Asset Management Company

 

- 16 -